Exhibit 10.37

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), is entered into as of
this 1st day of October, 2004, by and between WMG Parent Corp., a Delaware
corporation (“Parent”), and Alex Zubillaga (the “Executive”).

R E C I T A L S:

WHEREAS, Warner Music Group Inc., a Delaware corporation (the “Company”), an
indirect majority owned subsidiary of Parent, or one of its direct or indirect
subsidiaries, employs the Executive; and

WHEREAS, the Board of Directors of Parent (the “Board”) has determined to sell
to the Executive on the date hereof (the “Effective Date”) the restricted stock
provided for herein (the “Restricted Stock Award”), such sale to be subject to
the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Purchase of Restricted Stock. Subject to the terms and conditions set forth
in this Agreement, Parent hereby sells to the Executive, and the Executive
hereby purchases from Parent, effective as of the Effective Date (which is the
date hereof), 104.9382716 shares of Class A Common Stock of Parent (the
“Restricted Shares”) for an aggregate purchase price of $123,722.22. The Board
acknowledges to the Executive that such purchase price is the fair market value
of the Restricted Shares on the Effective Date (the “Initial Value”), determined
without regard to any restrictions applicable thereto other than restrictions
which by their terms do not lapse. The Restricted Shares shall vest in
accordance with Section 2 and Section 5 hereof.



--------------------------------------------------------------------------------

2. Vesting.

(a) Service-Based Restricted Stock. Except as otherwise provided in this
Agreement, one-third of the Restricted Shares (the “Service-Based Restricted
Stock”), shall vest and become non-forfeitable in four equal installments on the
day prior to each of the first, second, third and fourth anniversaries of the
Effective Date provided that the Executive remains employed with the Company on
each such date, such that one hundred percent (100%) of the Service-Based
Restricted Stock shall be vested and non-forfeitable on the day prior to the
fourth anniversary of the Effective Date; provided that any unvested
Service-Based Restricted Stock shall become vested and non-forfeitable upon a
termination of the Executive’s employment with the Company (A) due to his death,
or (B) by the Company due to his “Disability” (as defined below) or without
Cause (as defined below), in each case on or after a “Change in Control” (as
defined in Section 2(b)(iii)(6)) or, in the case of a termination by the Company
without Cause in anticipation of a Change in Control (a termination described in
the foregoing proviso being referred to hereinafter as a “CIC Termination”).
“Disability” shall mean that Executive has become physically or mentally
incapacitated from performing his duties as an employee, and such incapacity has
continued for a period of three (3) consecutive months or more or for shorter
periods aggregating three months or more in any twelve-month period. “Cause”
shall mean termination of Executive’s employment for malfeasance, misfeasance or
nonfeasance in connection with the performance of his duties.

(b) Performance-Based Restricted Stock. Except as otherwise provided in this
Agreement, two-thirds of the Restricted Shares (the “Performance-Based
Restricted Stock”) shall contingently vest in equal installments on the day
prior to each of the first, second, third and fourth anniversary of the
Effective Date provided that the Executive remains employed with the Company on
each such date (the “Service Condition”), but shall not be considered to be
fully vested until and unless the condition described in Section 2(b)(i) or
2(b)(ii), as applicable, has been satisfied (each such condition, a “Performance
Condition”).

(i) With respect to one-half of the Performance-Based Restricted Stock, the
Performance Condition shall be the occurrence of a 2X Restricted Stock Liquidity
Event.

(ii) With respect to the other one-half of the Performance-Based Restricted
Stock, the Performance Condition shall be the occurrence of a 3X Restricted
Stock Liquidity Event.

(iii) For purposes of this Section 2(b), and also as and if used elsewhere in
this Agreement, the following terms shall have the following meanings:

(1) “2X Investor Equity Value” shall mean (X) two times the Investment minus
(Y) the aggregate amount of cash and “Fair Market Value” (as defined below) of
readily marketable securities or other assets (determined at the time of
receipt) received by the Investors in respect of the Investor Equity prior to or
coincident with the time of determination.

 

2



--------------------------------------------------------------------------------

(2) “3X Investor Equity Value ” shall mean (X) three times the Investment minus
(Y) the aggregate amount of cash and Fair Market Value of readily marketable
securities or other assets (determined at the time of receipt) received by the
Investors in respect of the Investor Equity prior to or coincident with the time
of determination.

(3) “2X Restricted Stock Liquidity Event” shall mean (A) the first sale in an
underwritten offering of Parent’s Class A Common Stock pursuant to a
registration statement on Securities and Exchange Commission (“SEC”) Form S-l or
otherwise under the Securities Act of 1933, as amended (the “Securities Act”)
(an “IPO”), at a per share price which implies an aggregate value of the
Investor Equity at the time of the IPO of at least the 2X Investor Equity Value,
(B) following an IPO, or any transaction other than an IPO which causes Parent’s
Class A Common Stock, or all or substantially all of the securities into which
such Class A Common Stock is converted or for which it is exchanged, to be
listed for trading on a national securities exchange or quoted on an automated
quotation system, the average closing price of Parent’s Class A Common Stock, or
such securities into which Class A Common Stock is converted or for which it is
exchanged, on the primary exchange on which, or system over which, it is traded
over any 20 consecutive trading days is such that the implied aggregate value of
the Investor Equity at the end of such 20 consecutive trading days, based on
such average price, is at least the 2X Investor Equity Value, determined as of
the first of such 20 consecutive trading days, or (C) a Bonus Liquidity Event
occurs which results in a combination of cash and readily marketable securities
being paid or provided to the Investors having an aggregate value (as determined
by the Board in good faith as of the time of receipt) of at least the 2X
Investor Equity Value.

(4) “3X Restricted Stock Liquidity Event” has the same meaning as a 2X
Restricted Stock Liquidity Event, except that the term “2X Investor Equity
Value” each time it appears in Section 2(b)(iii)(3) above shall be replaced with
“3X Investor Equity Value.”

(5) “Bonus Liquidity Event” shall mean a Change in Control, or other event
(e,g., a leveraged recapitalization in which the proceeds are paid out to the
Investors as dividends and/or redemptions), in which consideration is paid to
Investors in respect of the Investor Equity in the form of cash, readily
marketable securities or a combination of both.

 

3



--------------------------------------------------------------------------------

(6) “Change in Control” shall mean a “Change of Control,” as defined in the
certificate of incorporation of Parent, as amended from time to time.

(7) “Fair Market Value” shall mean the price at which the asset in question
would change hands in an arms’ length sale between a willing buyer and a willing
seller, with neither being under any compunction to buy or sell and each with
full knowledge of all relevant facts, as determined by the Board in good faith;
provided that, in determining Fair Market Value of the securities of any member
of the Parent Group, the Board shall take into account the free cash flow,
revenue and EBITDA and such other methodologies and characteristics as it may
determine to be relevant, and shall (A) adjust the Fair Market Value of the
securities to take into account the illiquidity of securities which are not
publicly traded and (B) make no adjustment on account of any control premium.
Notwithstanding the above, the Fair Market Value of any freely tradable security
which is of a class listed for trading on an established securities market or
established trading system shall be the average of the high and low trading
prices of such class of securities, as reported on the primary market or trading
system on which such securities are listed on the date Fair Market Value is
determined.

(8) “Investment” shall mean $1.25 billion.

(9) “Investor Equity” shall mean all equity securities of all members of the
Parent Group, including common and preferred stock and warrants, options and
other instruments convertible or exercisable into, or redeemable for, common or
preferred stock, either (A) purchased or otherwise received by the Investors on
or prior to the Effective Date or (B) received by the Investors following the
Effective Date, without cost to the Investors, in respect of the equity
securities described in the preceding clause (A).

(10) “Investors” shall mean all of (i) Thomas H. Lee Equity Fund V, L.P.,
(ii) Thomas H. Lee Parallel Fund V, L.P., (iii) Thomas H. Lee Equity (Cayman)
Fund V, L.P., (iv) Putnam Investments Holdings, LLC, (v) Putnam Investments
Employees’ Securities Company I LLC, (vi) Putnam Investments Employees’
Securities Company II LLC, (vii) 1997 Thomas H. Lee Nominee Trust, (viii) Thomas
H. Lee Investors Limited Partnership, (ix) Bain Capital Partners Integral
Investors, LLC, (x)

 

4



--------------------------------------------------------------------------------

Bain Capita VII Coinvestment Fund, LLC, (xi) BCIP TCV, LLC, (xii) Providence
Equity Partners IV, L.P., (xiii) Providence Equity Operating Partners IV, L.P.
and (xiv) Lexa Partners LLC, or any affiliate of any of them, in each case which
purchases Investor Equity on or prior to the Effective Date.

(11) “Parent Group” shall mean Parent, the Company and each direct or indirect
subsidiary of any of them.

Notwithstanding anything in this Agreement to the contrary, the Service
Condition applicable to each share of Performance-Based Restricted Stock shall
be deemed to have been attained upon a CIC Termination.

(c) The term “Vested Restricted Shares,” as used herein, shall mean (i) each
share of Service-Based Restricted Stock on and following the time that the
vesting condition set forth in Section 2(a) hereof has been actually or deemed
satisfied as to such share, (ii) each share of Performance-Based Restricted
Stock on and following the time that both the Service Condition and the
Performance Condition have been actually or deemed satisfied as to such share
and (iii) each share of Performance-Based Restricted Stock not described in the
immediately preceding clause (ii) on an following the day prior to the seventh
anniversary of the Effective Date, so long as the Executive remains employed by
the Company on such day. Restricted Shares which have not become Vested
Restricted Shares jure hereinafter referred to as “Unvested Restricted Shares.”

3. Taxes. The Executive shall pay to the Company or Parent promptly upon
request, and in any event at the time the Executive recognizes taxable income in
respect of the Restricted Stock Award, an amount equal to the taxes the Company
or Parent determines it is required to withhold under applicable tax laws with
respect to the Restricted Shares. Such payment shall be made in the form of
cash. As a condition to the effectiveness of the Restricted Stock Award, the
Executive shall make a timely and valid election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended (the “Code”) to realize taxable
income in respect of the grant of the Restricted Stock Award, in an amount equal
to the Initial Value less the purchase price paid for the Restricted Shares.
Notwithstanding the above, because the Company and the Executive acknowledge
that the purchase price for the Restricted Shares is equal to the Initial Value,
so long as the Executive makes a timely and valid Code Section 83(b) election in
respect of the Restricted Shares the Company and the Executive agree that no tax
is due, and no withholding is necessary, upon or on account of the Executive’s
purchase of the Restricted Shares.

4. Certificates. Certificates evidencing the Restricted Shares shall be issued
by Parent and shall be registered in the Executive’s name on the stock transfer
books of Parent promptly after the date hereof, but shall remain in the physical
custody of Parent or its designee at all times prior to, in the case of any
particular Restricted Shares, the date such Restricted Shares become Vested
Restricted Shares. As a condition to the receipt of this Restricted Stock Award,
the Executive shall deliver to Parent a stock power, duly endorsed in blank,
relating to the Restricted Shares.

 

5



--------------------------------------------------------------------------------

5. Effect of Termination of Employment.

(a) Upon the termination of the Executive’s employment with the Company for any
reason, the Restricted Shares shall be subject to the Call Option described in
Section 5(b) below. For purposes of this Agreement, such a termination may be
(i) by the Company for Cause or on account of the Executive’s Disability, by the
Executive without Good Reason or on account of the Executive’s death (a “5(a)(i)
Termination”) or (ii) by the Company without Cause (a “5(a)(ii) Termination”).

(b) Call Option.

(i) Other than as set forth in the second sentence of Section 5(b)(ix), upon the
termination of the Executive’s employment with the Company for any reason (or no
reason), Parent shall have the right and option (the “Call Option”), but not the
obligation, to purchase, or to cause any member of the Parent Group designated
by Parent (the “Call Assignee”) to purchase, from the Executive, on and after
the Initial Call Date any or all of the Restricted Shares. The purchase price
(the “Call Price”) of the Restricted Shares subject to purchase under this
provision (the “Called Shares”) shall be as follows:

(1) In the event of a 5(a)(i) Termination, (A) as to each Called Share which is
an Unvested Restricted Share immediately prior to the Initial Call Date of such
share, the lower of the Fair Market Value of such share on the date of the
applicable “Call Notice” (as defined below) or the Initial Value of such share,
and (B) as to each Called Share which is a Vested Restricted Share immediately
prior to the Initial Call Date of such share, the Fair Market Value of such
share on the date of the applicable Call Notice.

(2) In the event of a 5(a)(ii) Termination, as to each Called Share of
Service-Based Restricted Stock and Performance-Based Restricted Stock which is a
Vested Restricted Share immediately prior to the Initial Call Date of such
share, or which becomes a Vested Restricted Share upon termination of employment
solely because such termination is a CIC Termination, the Fair Market Value of
such share on the date of the applicable Call Notice

(3) In the event of a 5(a)(ii) Termination, as to each Called Share of
Service-Based Restricted Stock and Performance-Based Restricted Stock which is
an Unvested Restricted Share immediately prior to the Initial Call Date of such
share (other than such a share which becomes a Vested Restricted Share upon
termination of employment solely because such termination is a CIC Termination),
the lower of the Fair Market Value of such share on the date of the applicable
Call Notice or the Initial Value of such share.

 

6



--------------------------------------------------------------------------------

(ii) The “Initial Call Date” shall mean (A) with respect to each share of
Performance-Based Restricted Stock as to which the Service Condition, but not
the Performance Condition, has been attained at the time of a 5(a)(ii)
Termination, the earlier of (I) the date the Performance Condition is first
attained with respect to such share and (II) the six-month anniversary of the
5(a)(ii) Termination, or (B) in all other cases, the date of termination of the
Executive’s employment with the Company.

(iii) For purposes of Section 5(b)(i), in the event that the Executive enters
into an employment agreement with Parent or one of its direct or indirect
subsidiaries (an “Employment Agreement”), (A) the termination of the Executive’s
employment at the end of the term of the Employment Agreement following the
failure of the Company to offer the Executive continued employment at a base
salary not less than that in effect at the end of such term shall be deemed to
be a 5(a)(ii) Termination and (B) the termination of the Executive’s employment
at the end of the term of the Employment Agreement following the Company’s
offering the Executive continued employment at a base salary not less than that
in effect at the end of such term shall be deemed to be a 5(a)(i) Termination.

(iv) Parent or the Call Assignee, as applicable, may exercise the Call Option by
delivering or mailing to the Executive (or to his estate, if applicable), in
accordance with Section 16 of this Agreement, written notice of exercise (a
“Call Notice”) at any time following the Initial Call Date. The Call Notice
shall specify the date thereof, the number of Called Shares and the Call Price.

(v) Within ten (10) days after his receipt of the Call Notice, the Executive (or
his estate) shall tender to Parent or the Call Assignee, as applicable, at its
principal office the certificate or certificates representing the Called Shares,
duly endorsed in blank by the Executive (or his estate) or with duly endorsed
stock powers attached thereto, all in form suitable for the transfer of such
shares to Parent or the Call Assignee, as applicable. Upon its receipt of such
shares, Parent or the Call Assignee, as applicable, shall pay to the Executive
the aggregate Call Price therefore, in cash.

(vi) Parent or the Call Assignee, as applicable, will be entitled to receive
customary representations and warranties from the Executive regarding the sale
of the Called Shares pursuant to the exercise of the Call Option as may
reasonably requested by Parent or the Call Assignee, as applicable, including
but not limited to the representation that the Executive has good and marketable
title to the Called Shares to be transferred free and clear of all liens, claims
and other encumbrances.

 

7



--------------------------------------------------------------------------------

(vii) If Parent or the Call Assignee, as applicable, delivers a Call Notice,
then from and after the time of delivery of the Call Notice the Executive shall
no longer have any rights as a holder of the Called Shares subject thereto
(other than the right to receive payment of the Call Price as described above),
and such Called Shares shall be deemed purchased in accordance with the
applicable provisions hereof and Parent or the Call Assignee, as applicable,
shall be deemed to be the owner and holder of such Called Shares.

(viii) Any Restricted Shares as to which the Call Option is not exercised will
remain subject to all terms and conditions of this Agreement, including the
continuation of Parent’s or the Call Assignee’s, as applicable, right to
exercise the Call Option.

(ix) This Section 5(b) is in addition to, and not in lieu of, any rights and
obligations of the Executive and Parent in respect of the Restricted Shares
contained in the “Stockholders’ Agreement” (as defined below). Notwithstanding
the above, this Section 5(b) shall be ineffective as to each Vested Restricted
Share on and following the later of (I) an IPO or any other event which causes
the Class A Common Stock, or other securities for which all or substantially all
of the Class A Common Stock may have been exchanged, to be or become listed for
trading on or over an established securities market or established trading
system and (II) the date on which such share becomes a Vested Restricted Share.

6. Rights as a Stockholder; Dividends.

(a) The Executive shall be the record owner of the Restricted Shares unless and
until such shares are sold or otherwise disposed of, and as record owner shall
be entitled to all rights of a common stockholder of Parent, including, without
limitation, voting rights, if any, with respect to the Restricted Shares;
provided that (i) any cash or in-kind dividends paid with respect to Restricted
Shares which are not Vested Restricted Shares shall be withheld by Parent and
shall be paid to the Executive, without interest, only when, and if, such
Restricted Shares shall become Vested Restricted Shares (provided, however, that
in the event of a rights offering in which the Restricted Shares are entitled to
participate, the Executive shall be entitled to subscribe for and purchase any
securities made available in such rights offering with respect to all Restricted
Shares, whether or not such Restricted Shares are Vested Restricted Shares), and
(ii) the Restricted Shares shall be subject to the limitations on transfer and
encumbrance set forth in this Agreement and the stockholders’ agreement executed
and entered into by and between Parent, the Investors and the other parties
thereto prior to the Effective Date (such stockholders’ agreement, as it may be
amended, superceded or replaced from time to time, the “Stockholders’
Agreement”). A copy of the Stockholders’ Agreement, as in effect on the date
hereof, is annexed hereto as Exhibit A.

 

8



--------------------------------------------------------------------------------

As soon as practicable following the vesting of any Restricted Shares,
certificates for such Vested Restricted Shares shall be delivered to the
Executive or to the Executive’s legal representative along with the stock powers
relating thereto.

(b) At or promptly following an IPO or any other transaction which makes Parent
eligible to use SEC Form S-8, Parent shall register all of the Restricted Shares
(whether or not vested) on Form S-8 or an equivalent registration statement
(including, at Parent’s option, on the Form S-1 filed in connection with an
IPO), and use reasonable commercial efforts to keep such registration effective
so long as the Executive continues to hold any of the Restricted Shares.

7. Restrictive Legend. All certificates representing Restricted Shares shall
have affixed thereto a legend in substantially the following form, in addition
to any other legends that may be required under federal or state securities
laws, unless and to the extent determined inapplicable or unnecessary by Parent:

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFER AND AN OPTION TO PURCHASE SET FORTH IN A CERTAIN RESTRICTED STOCK
AWARD AGREEMENT BETWEEN WMG PARENT CORP. AND THE REGISTERED OWNER OF THIS
CERTIFICATE (OR HIS PREDECESSOR IN INTEREST) AND A STOCKHOLDERS’ AGREEMENT TO
WHICH WMG PARENT CORP. AND THE REGISTERED OWNER OF THIS CERTIFICATE (OR HIS
PREDECESSOR IN INTEREST) ARE PARTIES, WHICH AGREEMENTS ARE BINDING UPON ANY AND
ALL OWNERS OF ANY INTEREST IN SAID SHARES. SAID AGREEMENTS ARE AVAILABLE FOR
INSPECTION WITHOUT CHARGE AT THE PRINCIPAL OFFICE OF WMG PARENT CORP. AND COPIES
THEREOF WILL BE FURNISHED WITHOUT CHARGE TO ANY OWNER OF SAID SHARES UPON
REQUEST.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO
DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE
SECURITIES LAWS, UNLESS WMG PARENT CORP. HAS RECEIVED AN OPINION OF COUNSEL,
WHICH OPINION IS REASONABLY SATISFACTORY TO IT, TO THE EFFECT THAT SUCH
REGISTRATIONS ARE NOT REQUIRED.

 

9



--------------------------------------------------------------------------------

8. Transferability.

(a) The Restricted Shares may not, at any time prior to becoming Vested
Restricted Shares, be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Executive and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Parent; provided that the designation of a beneficiary
shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer or encumbrance; and provided further that the foregoing restriction
shall not apply to a sale of Restricted Shares in compliance with the
obligations, if any, of the holder thereof to sell such shares pursuant to the
“drag along” provisions of the Stockholders’ Agreement.

(b) Prior to an IPO, neither the Executive nor any transferee of the Executive
(including any beneficiary, executor or administrator) shall assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the Restricted Shares
upon or subsequent to their vesting, except in accordance with the applicable
provisions of this Agreement and the Stockholders’ Agreement; provided, that,
subject to the provisions of the Stockholders’ Agreement, Vested Restricted
Shares may be transferred (i) by will or the laws of descent, or (ii) with the
Board’s approval (which maybe granted or withheld at its sole discretion), by
the Executive without consideration to (A) any person who is a “family member”
of the Executive, as such term is used in the instructions to SEC Form S-8
(collectively, the “Immediate Family Members”); (B) a trust solely for the
benefit of the Executive and/or Immediate Family Members; or (C) any other
transferee as may be approved by the Board in its sole discretion (collectively,
the “Permitted Transferees”); provided, that, the Executive gives the Board
advance written notice describing the terms and conditions of the proposed
transfer and the Board notifies the Executive in writing that such a transfer is
in compliance with the terms of this Agreement: provided, further, that, the
restrictions upon any Vested Restricted Shares transferred in accordance with
this Section 8(b) shall apply to the Permitted Transferee, such transfer shall
be subject to the acceptance by the Permitted Transferee of the terms and
conditions hereof and of the Stockholders’ Agreement, and any reference in this
Agreement or the Stockholders’ Agreement to the Executive shall be deemed to
refer to the Permitted Transferee, except that (a) prior to an IPO, Permitted
Transferees shall not be entitled to transfer any Vested Restricted Shares other
than by will or the laws of descent and distribution or, with the Board’s
approval (which may be granted or withheld at its sole discretion), to a trust
solely for the benefit of the Permitted Transferee, and (b) the consequences of
the termination of the Executive’s employment with the Company under the terms
of this Agreement shall continue to be applied with respect to the Permitted
Transferee to the extent specified in this Agreement.

9. Securities Laws. The Executive represents, warrants and covenants as follows:

(a) The Executive is acquiring the Restricted Shares for his own account and not
with a view to, or for sale in connection with, any distribution of the
Restricted Shares in violation of the Securities Act or any rule or regulation
under the Securities Act or in violation of any applicable state securities law.

 

10



--------------------------------------------------------------------------------

(b) The Executive has had such opportunity as he has deemed adequate to obtain
from representatives of Parent such information as is necessary to permit him to
evaluate the merits and risks of his investment in the Parent.

(c) The Executive has sufficient experience in business, financial and
investment matters to be able to evaluate the risks involved in acquiring of the
Restricted Shares and to make an informed investment decision with respect to
such investment.

(d) The Executive can afford the complete loss of the value of the Restricted
Shares and is able to bear the economic risk of holding such shares for an
indefinite period.

(e) The Executive understands that (i) the Restricted Shares have not been
registered under the Securities Act and are “restricted securities” within the
meaning of Rule 144 under the Securities Act; (ii) the Restricted Shares cannot
be sold, transferred or otherwise disposed of unless they are subsequently
registered under the Securities Act or an exemption from registration is then
available; (iii) in any event, the exemption from registration under Rule 144
will not be available for at least one (1) year and even then will not be
available unless a public market then exists for such shares, adequate
information concerning Parent is then available to the public, and other terms
and conditions of Rule 144 are complied with and (iv) there is now no
registration statement on file with the SEC with respect to the Restricted
Shares and, except as set forth in Section 6(b) hereof or in the Stockholders’
Agreement, there is no commitment on the part of Parent to make any such filing.

(f) In addition, upon any Restricted Shares becoming Vested Restricted Shares,
the Executive will make or enter into such other written representations, the
warranties and agreements as the Board may reasonably determine are legally
required in order to comply with applicable securities laws.

10. Adjustments for Stock Splits, Stock Dividends, etc.

(a) If from time to time during the term of this Agreement there is any stock
split-up, stock dividend, stock distribution or other reclassification of
Parent’s Class A Common Stock, any and all new, substituted or additional
securities to which the Executive is entitled by reason of his ownership of the
Restricted Shares shall be immediately subject to the terms of this Agreement.

(b) If the Parent’s Class A Common Stock is converted into or exchanged for, or
stockholders of Parent receive by reason of any distribution in total or partial
liquidation, securities of another corporation, or other property (including
cash), pursuant to any merger of Parent or acquisition of its assets, then the
rights of Parent under this Agreement shall inure to the benefit of Parent’s
successor and this Agreement shall apply to the securities or other property
received upon such conversion, exchange or distribution in the same manner and
to the same extent as the Restricted Shares.

 

11



--------------------------------------------------------------------------------

11. Confidentiality of the Agreement. The Executive agrees to keep confidential
the terms of this Agreement. This provision does not prohibit the Executive from
providing this information on a confidential and privileged basis to the
Executive’s attorneys or accountants for purposes of obtaining legal or tax
advice or as otherwise required by law, regulation or stock exchange rule.

12. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of the Agreement shall be severable
and enforceable to the extent permitted by law.

13. Waiver. Any right of Parent contained in the Agreement may be waived in
writing by the Board. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

14. No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Executive any right to be retained, in any position, as
an employee, consultant or director of the Company or its affiliates or shall
interfere with or restrict in any way the right of the Company or its
affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Executive at any time for any reason whatsoever.

15. Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

16. Notices. Any notice, consent, request or other communication made or given
in accordance with this Agreement shall be in writing and shall be deemed to
have been duly given when actually received or, if mailed, three days after
mailing by registered or certified mail, return receipt requested, or one
business day after mailing by a nationally recognized express mail delivery
service with instructions for next-day delivery, to those persons listed below
at their following respective addresses or at such other address or person’s
attention as each may specify by notice to the others:

To Parent:

WMG Parent Corp.

75 Rockefeller Plaza

New York, New York 10019

Attention: General Counsel

 

12



--------------------------------------------------------------------------------

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attention: Michael J. Segal, Esq.

To the Executive:

The most recent address for the Executive in the records of Parent or the
Company. The Executive hereby agrees to promptly provide Parent and the Company
with written notice of any change in the Executive’s address for so long as this
Agreement remains in effect.

17. Beneficiary. The Executive may file with the Board a written designation of
a beneficiary on such form as may be prescribed by the Board and may, from time
to time, amend or revoke such designation. If no designated beneficiary survives
the Executive, the executor or administrator of the Executive’s estate shall be
deemed to be the Executive’s beneficiary. The Executive’s beneficiary shall
succeed to the rights and obligations of the Executive hereunder upon the
Executive’s death, except as maybe otherwise described herein.

18. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of Parent, its successors and assigns, and of the Executive and the
beneficiaries, executors, administrators, heirs and successors of the Executive.

19. Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

20. Restricted Stock Award Subject to the Stockholders’ Agreement. By entering
into this Agreement the Executive agrees and acknowledges that the Executive has
received and read the Stockholders’ Agreement. The Stockholders’ Agreement as it
may be amended from time to time is hereby incorporated herein by reference. In
the event of a conflict between any term or provision contained herein and any
terms or provisions of the Stockholders’ Agreement, the applicable terms and
provisions of the Stockholders’ Agreement will govern and prevail except with
respect to Section 5(b) hereof. Notwithstanding the above, Section 4.1 of the
Stockholders’ Agreement (“Tag-Along”) shall not apply to Unvested Restricted
Shares.

21. GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE. ANY ACTION TO
ENFORCE THIS AGREEMENT MUST BE BROUGHT IN A COURT SITUATED IN, AND THE PARTIES
HEREBY CONSENT TO THE JURISDICTION OF, COURTS SITUATED IN NEW YORK COUNTY, NEW
YORK. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

 

13



--------------------------------------------------------------------------------

22. JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

23. Interpretation. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement. The term
“Company” as used herein with reference to the employment of the Executive or
the termination thereof shall refer to the Company and each member of the
“Parent Group” (as defined in Section 2(b)(11).

24. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The parties hereto confirm
that any facsimile copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

WMG PARENT CORP.

/s/ David H. Johnson

By:   David H. Johnson Title:   Executive Vice President & General Counsel

/s/ Alex Zubillaga

Alex Zubillaga

 

14